Citation Nr: 0935524	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  09-32 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability

(The Board addresses the claim of entitlement to an 
evaluation in excess of 20 percent for residuals of a crush 
injury and contusions of the left lower leg and foot in a 
separate decision.)


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The Veteran served on active duty from April 1967 to April 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In this case, the Veteran has timely appealed the RO's 
October 2007 rating decision which denied entitlement to a 
total disability rating based on individual unemployability 
(TDIU rating).  Although the Veteran's July 2008 notice of 
disagreement and the RO's June 2009 statement of the case are 
not currently associated with his claims file, VA's appeals 
tracking data base, the Veterans Appeals Contact and Locator 
System (VACOLS), indicates that these documents were filed in 
the months indicated.  Moreover, the Veteran's substantive 
appeal form, stamped received by the RO in August 2009, is 
currently of record.

On his substantive appeal, VA Form 9, filed in August 2009, 
the Veteran requested a video conference hearing before the 
Board.  This hearing has not yet been scheduled.  Under the 
circumstances herein, the case is remanded for the following 
action:

The RO must place the Veteran's name on 
the docket for a video conference hearing 
at the RO before the Board, according to 
the date of his August 2009 request for 
such a hearing.

No action is required by the Veteran until he receives 
further notice; however, he 
may present additional evidence or argument while the case is 
in remand status at the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



